DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 11/10/21 are acknowledged. Claims 6, 10-11, 14-15, 20, 26, and 28-30 are cancelled. New claims 32-37 are added. Claims 1-3, 5, 7, 12, 17-18, 23, and 31 are amended. Claims 1-5, 7-9, 12-13, 16-19, 21-25, 27, and 31-37 are pending. Claims 1-5, 7-9, 12-13, 16-19, 21-25, 27, and 31-37 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to the specification for the use of trademarks on multiple pages is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 18 because of the following informalities:  the term “STEC-HUS” contains an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claims 1, 7, 23, and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. 

The rejection of claims 2-5 and 8 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in light of applicant’s amendments to add a treatment step to the methods. 

The rejection of claims 1-5, 7-9, 12-13, 16-19, 21-23, 25, 27, and 31-34 under 35 U.S.C. 103 as being unpatentable over Noris et al (Blood (2014) 124 (11): 1715–1726) is withdrawn in favor of the 

The rejection of claims 1-5, 7-9, 12-13, 16-19, 21-24, and 31 under 35 U.S.C. 103 as being unpatentable over Noris et al (Blood (2014) 124 (11): 1715–1726)  in view of Boveia V., and Schutz-Geschwender A. (2015) Quantitative Analysis of Signal Transduction with In-Cell Western Immunofluorescence Assays. In: Kurien B., Scofield R. (eds.) Detection of Blotted Proteins. Methods in Molecular Biology, vol 1314. Humana Press, New York, NY is withdrawn in favor of the new rejection addressing the newly added limitations below. The rejection of claim 11 is rendered moot by cancellation of the claim. 

New Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-9, 12-13, 16-19, 21-23, 25, 27, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Noris et al (Blood (2014) 124 (11): 1715–1726) in view of Fenstein et al (Cytometry A. 2008 Oct;73(10):958-64).  
The instant claims are directed to a method for measuring complement C5b-9 deposition comprising contacting an ex vivo biological sample obtained from a patient who has or is suspected of having a complement-associated disorder with disease relevant cells, assessing the level of C5b-9 deposition, and normalizing to cell number. The claims further are directed to a method for using the measuring method to determine whether a patient with a complement-associated disorder would benefit from treatment with an inhibitor of C5 comprising incubating a biological sample obtained from the patient with and without an inhibitor of C5, contacting the biological sample with ex vivo endothelial cells, assessing and normalizing the C5b-9 deposition, wherein  less deposition with the inhibitor compared to without the inhibitor indicates that the patient is likely to benefit from treatment with the inhibitor. The instant claims have new limitations requiring that the steps are automated and that the disease cells are selected from a group of cell types, one of which can be endothelial cells. 
Noris et al teach a method for measuring ex vivo serum-induced endothelial C5b-9 deposits in patients to assess eculizumab effectiveness in patients with atypical hemolytic-uremic syndrome (aHUS) (see e.g. page 1715 and abstract). Either resting or ADP-activated confluent microvascular endothelial cells HMEC-1 cells were incubated with serum from 36 aHUS patients not treated with eculizumab (see e.g. page 1716). The cells were grown on glass coverslips by plating 75,000 cells and growing to confluence (see e.g. supplemental methods page 4-5). The cells were then stained with anti-human C5b-9 antibodies and complement deposits were analyzed by microscopy (see e.g. page 1716). The method for staining with antibodies required fixing the cells with paraformaldehyde, then staining with primary and secondary antibodies (see e.g. supplemental methods pages 4-5). The antibodies were labeled with FITC, which is a fluorescent dye (see e.g. pages 4-5 of supplemental materials). The cells were also 
Noris et al do not teach normalization by cell number. Noris does not teach automated steps for the method. 
Fenstein et al teach an automated, high throughput, high content screening of large compound libraries for drug discovery (see e.g. abstract).  Fenstein teaches that automated fluorescent microscopy and high-performance computing have allowed emergence of high-content screening as a useful tool in the early stages of drug discovery (see e.g. page 958).  Feinstein et al describes the method as being able to measure cells in a field that correlates directly with cell number (see e.g. figure 4).  
It would have been obvious to one with ordinary skill in the art, at the effective filing date of the invention, to use automated assays accounting for cell number normalization of the signal from the deposition assay, because this type of normalization is a known variation for controls in the field, and would account for the level of confluence of the cells in the plating, which can affect the total signal of the stained deposits. Further, Feinstein teaches that the linearity between dispensed and measured cell number in an automated system is excellent (see e.g. page 962). At around 300 cells per image, cells start to fill greater than 50% of the image surface, and further increase in the number of dispensed cells no longer translates to a linear increase in number of cells per image (see e.g. page 962). The use of the automated system offers the advantages of a highly robust and simple tool for cell counting, the genericity allows for different cells types and densities, and the simplicity allows for rapid changes or adaptation.  Combining the method of Noris with the automated fluorescent microscopy methods of Fenstein would provide rapid screening in a method that can be easily adapted for cell densities and types, allowing for high throughput screening of patient samples. 


Applicant’s Arguments
Applicant argues:
1. Applicant alleges that the Examiner provides no motivation, let alone a reasonable expectation of success in arriving at the claimed invention. 
2. The references do not describe automated steps of assessing levels of C5b-9 deposition and normalizing the deposition by cell number. It was not previously appreciated that variation in cell numbers can affect levels of C5b-9 deposition. Normalization by cell number increases accuracy of the method, particularly because there is variability in cell growth amongst samples. The method disclosed by Noris is cumbersome, time-consuming, and can only be performed in advanced research settings. The present automated invention is less expensive and more user friendly. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The Examiner has provided the motivation to combine and has indicated why there would be a reasonable expectation of success.  For example, the rejection states “It would have been obvious to one with ordinary skill in the art, at the effective filing date of the invention, to use automated assays accounting for cell number normalization of the signal from the deposition assay, because this type of normalization is a known variation for controls in the field, and would account for the level of confluence of the cells in the plating, which can affect the total signal of the stained deposits.” The rejection also states, for example, “Combining the method of Noris with the automated fluorescent 
2. The rejection has been amended to address the new limitation of automation for the steps, and the reference specifically discusses how automated sampling can be used to address cell number variation. Many of the advantages for automation as compared to the manual method described by Noris are recognized in references above. 

Claims 1-5, 7-9, 12-13, 16-19, 21-24, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Noris et al (Blood (2014) 124 (11): 1715–1726)  in view of Boveia V., and Schutz-Geschwender A. (2015) Quantitative Analysis of Signal Transduction with In-Cell Western Immunofluorescence Assays. In: Kurien B., Scofield R. (eds.) Detection of Blotted Proteins. Methods in Molecular Biology, vol 1314. Humana Press, New York, NY and further in view of Fenstein et al (Cytometry A. 2008 Oct;73(10):958-64).  
The instant claims are directed to a method for measuring complement C5b-9 deposition comprising contacting an ex vivo biological sample obtained from a patient who has or is suspected of having a complement-associated disorder with disease relevant cells, assessing the level of C5b-9 deposition, and normalizing to cell number. The claims further are directed to a method for using the measuring method to determine whether a patient with a complement-associated disorder would benefit from treatment with an inhibitor of C5 comprising incubating a biological sample obtained from the patient with and without an inhibitor of C5, contacting the biological sample with ex vivo endothelial cells, assessing and normalizing the C5b-9 deposition, wherein  less deposition with the inhibitor compared to without the inhibitor indicates that the patient is likely to benefit from treatment with the inhibitor. The instant claims have new limitations requiring that the steps are automated and that the disease cells are selected from a group of cell types, one of which can be endothelial cells. 
Noris et al teach a method for measuring ex vivo serum-induced endothelial C5b-9 deposits in patients to assess eculizumab effectiveness in patients with atypical hemolytic-uremic syndrome (aHUS) (see e.g. page 1715 and abstract). Either resting or ADP-activated confluent microvascular endothelial cells HMEC-1 cells were incubated with serum from 36 aHUS patients not treated with eculizumab (see e.g. page 1716). The cells were grown on glass coverslips by plating 75,000 cells and growing to confluence (see e.g. supplemental methods page 4-5). The cells were then stained with anti-human C5b-
Noris et al do not teach normalization by cell number. Noris et al further do not teach an On-cell Western assay for measuring the deposition. 
Boveia et al teach detection and quantification of samples with an in-cell Western cell-based assay for intracellular proteins, or the variation of an On-cell Western cell-based assay for target proteins exposed on the cell surface (see e.g. page 121). In this assay, the cells are fixed, and the assay uses antibodies to recognize extracellular domains of proteins (see page 121). The steps are the same as the In-cell Western, except that there is no permeabilization step (see e.g. page 121). The assay consists of a quantitative immunofluorescence assay to streamline experimental procedures and data analysis for processing multiple samples at once (see e.g. page 115). Cells are cultured in microplates, treated with the desired conditions, and then fixed in the plate for immunostaining (see e.g. pages 115-116). The assay requires primary antibodies that are detected with secondary antibodies that can be labeled with near infrared fluorescent dyes (see pages 115-116). The signal can be normalized against cell stain to increase accuracy by correcting for well-to-well variations in cell number (see e.g. page 116). 
Noris and Boveia do not teach automated steps for the method. 
Fenstein et al teach an automated, high throughput, high content screening of large compound libraries for drug discovery (see e.g. abstract).  Fenstein teaches that automated fluorescent microscopy 
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to use the On-cell western assay to quantitate the deposits because the assay provides quantification and sensitivity, while allowing for high throughput analysis of many samples. The advantages are that hundreds of samples can be analyzed quickly, accurately, and quantitatively (see e.g. page 117). Protein targets are detected in situ in fixed cells, in a relevant cellular context (see e.g. page 117). This eliminates time-consuming and error-prone steps such as cell lysis, electrophoresis, and membrane transfer that introduce variability and reduce precision in the measurements (see e.g. page 117). These assays have lower standard deviations than other types of assays (see e.g. page 117). These advantages of greater throughput and increased precision provide the motivation to make the aforementioned modification of the method of Noris with the On-cell western assay of Boveia, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
It also would have been obvious to one with ordinary skill in the art, at the effective filing date of the invention, to use automated cell number normalization of the signal from the deposition assay, because this type of normalization is a known variation for controls in the field, and would account for the level of confluence of the cells in the plating, which can affect the total signal of the stained deposits. Further, Feinstein teaches that the linearity between dispensed and measured cell number in an automated system is excellent (see e.g. page 962). At around 300 cells per image, cells start to fill greater than 50% of the image surface, and further increase in the number of dispensed cells no longer translates to a linear increase in number of cells per image (see e.g. page 962). The use of the automated system offers the advantages of a highly robust and simple tool for cell counting, the genericity allows for different cells types and densities, and the simplicity allows for rapid changes or adaptation.  Combining the methods of Noris and Boveia with the automated fluorescent microscopy 
Further, The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Here, cell plating could affect the amount of deposits attached to the cells, therefore one of skill in the art would reasonably be able to apply an automated system that incorporates normalization based on the linear correlation with cell number as taught in Fenstein, to account for any variation in signals without alterations in the components or function of the method of Noris or Boveia. Thus, the combination of prior art elements as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Applicant’s Arguments
Applicant argues:
1. Applicant alleges that the Examiner provides no motivation, let alone a reasonable expectation of success in arriving at the claimed invention. 
2. The references do not describe automated steps of assessing levels of C5b-9 deposition and normalizing the deposition by cell number. It was not previously appreciated that variation in cell numbers can affect levels of C5b-9 deposition. Normalization by cell number increases accuracy of the method, particularly because there is variability in cell growth amongst samples. The method disclosed by Noris is cumbersome, time-consuming, and can only be performed in advanced research settings. The present automated invention is less expensive and more user friendly. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The Examiner has provided the motivation to combine and has indicated why there would be a reasonable expectation of success.  For example, the rejection states “It would have been obvious to one with ordinary skill in the art, at the effective filing date of the invention, to use automated assays accounting for cell number normalization of the signal from the deposition assay, because this type of normalization is a known variation for controls in the field, and would account for the level of 
2. The rejection has been amended to address the new limitation of automation for the steps, and the reference specifically discusses how automated sampling can be used to address cell number variation. Many of the advantages for automation as compared to the manual method described by Noris are recognized in references above. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites a limitation that is already recited in the base claim, which is treating a subject found to benefit from therapy with either eculizumab or ravulizumab.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/8/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645